DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being (see MPEP § 2106, subsection I).  The claims should include that the computer readable medium is “non-transitory”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submission or prior art, Gerstenkorn, US Patent Application Publication Number 2007/0045051 (hereinafter Gerstenkorn) in view of Naya et all., CN 104276462 (hereinafter Naya).
Regarding claims 1, 8, 12, and 19, Gerstenkorn discloses an apparatus for guiding a passenger to enter a correct elevator car, characterized by comprising: a first wireless signal broadcast component mounted in a plurality of elevator cars for broadcasting a recognizable first wireless signal, wherein the signal strength of the first wireless signal approximately decreases with the increase of a broadcast distance thereof [fig. 1: ref. 50; paragraphs 0020, 0027], wherein, via a personal mobile terminal carried by the passenger, the apparatus receives and recognizes the first wireless signal broadcast by the first wireless signal broadcast component of at least one of the plurality of elevator cars [fig. 1: ref. 60; paragraphs 0026, 0033-0034]. 
What Gerstenkorn does not specifically disclose is determining the signal strength of the received first wireless signal and wherein, via the personal mobile terminal, the apparatus also determines the movement of the passenger relative to one of the plurality of elevator cars based on the change in the signal strength of the received first wireless signal and further judges, based on the recognition result, whether the movement is a movement corresponding to entering the correct elevator car.   However, Naya teaches these limitations [paragraphs 0030, 0032, 0036].
 At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Gerstenkorn to include the teaching of Naya. The motivation for this modification would have been to provide a means to determine the passenger’s movement relative to the elevator.
Regarding claims 2 and 13, Gerstenkorn discloses wherein, via the personal mobile terminal, the apparatus also generates a corresponding vibration signal and/or a corresponding voice prompt signal based on the judgement result and guides the passenger to enter the correct elevator car [paragraph 0034].
Regarding claims 3 and 14, the Examiner takes Official Notice that it is well known in the art to enhance the vibration signal and/or sends out a voice prompt signal when the movement is not a movement corresponding to entering the correct elevator car.  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Gerstenkorn and Naya to include this limitation to further assist visionally impaired passengers.
Regarding claims 4, 15, and 16, Gerstenkorn discloses wherein the first wireless signal comprises identity information corresponding to the elevator car mounted with the first wireless signal broadcast component; and via the personal mobile terminal, the apparatus also recognizes the identity information of the first wireless signal and judges, based on the recognized identity information, whether the movement is a movement corresponding to the correct elevator car [paragraphs 0033-0034].
Regarding claim 5, Gerstenkorn discloses the correct elevator car is temporarily stored in the personal mobile terminal [paragraph 0033, last 7 lines of the paragraph].
Regarding claim 6 and 18, Gerstenkorn discloses the first wireless signal broadcast component is a Bluetooth lower energy module, and the first wireless signal is a Bluetooth lower energy signal [paragraph 0027]. 
Regarding claim 7, Gerstenkorn discloses a second wireless signal broadcast component mounted in an elevator landing area for sending information about the correct elevator car to the personal mobile terminal [paragraph 0033].
Regarding claim 9, Gerstenkorn discloses the elevator system further comprises a second wireless signal broadcast component mounted in an elevator landing area, and the second wireless signal broadcast component is configured to: broadcast a second wireless signal, and automatically establish a wireless communication connection with the personal mobile terminal based on the second wireless signal, and receive an elevator calling request command sent automatically from the personal mobile terminal when establishing the wireless communication connection [paragraph 0033].
Regarding claim 10, Gerstenkorn discloses the personal mobile terminal is further configured to: approximately determine a distance from the personal mobile terminal to the second wireless signal broadcast component according to the signal strength of the second wireless signal, and automatically establish the wireless communication connection when the distance is smaller than or equal to a pre-determined [paragraph 0033].
Regarding claim 11, Gerstenkorn discloses the second wireless signal broadcast component is used for sending the elevator calling request command to the elevator controller, wherein the elevator controller is used for designating a corresponding elevator car for the passenger based on the elevator calling request command, and the elevator system is used for sending, through the second wireless signal broadcast component, information about the designated elevator car to the personal mobile terminal [paragraph 0033].
Regarding claim 17, Naya discloses in the movement determination step, if the signal strength of the received first wireless signal gradually increases, it is determined that the movement of the passenger is approaching an elevator car corresponding to the first wireless signal, and if the signal strength of the received first wireless signal gradually decreases, it is determined that the movement of the passenger is going away from the elevator car corresponding to the first wireless signal [paragraphs  0030, 0032, 0036].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sirag et al., US Patent Number 6,109,396.
Salmikuukka et al., US Patent Number 9,561,932.
Berryhill, US Patent Application Publication Number 2016/0221791.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
May 4, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644